United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 22, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30278
                         Summary Calendar



ROGERS J. MATTHEWS,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1919
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rogers J. Matthews appeals the denial of his application for

Social Security disability benefits alleging that he was disabled

because of chronic gout in his right hip and knee.     Matthews

argues that the ALJ erred in determining that he retained a

residual functional capacity (“RFC”) to do light work.      He also

argues that a vocational expert’s (“VE”) report relied on by the

ALJ in making that determination was deficient.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-30278
                                   -2-

       The objective medical evidence in the administrative record

shows that Matthews did suffer pain as a result of his gout

condition but that he sought treatment only sporadically.      There

were long periods of time where Matthews sought no treatment at

all.    His condition was being successfully treated through

medication and his occasional flare-ups responded well to

injections of anti-inflammatory and pain-relieving drugs.      No

treating physician ever indicated that Matthews could not work or

that he was disabled.     The Commissioner’s determination that

Matthews retained an RFC for light work is supported by

substantial evidence in the record as a whole.      See Ripley v.

Chater, 67 F.3d 552, 557 (5th Cir. 1995).

       Finally, Matthews did not challenge the VE’s report at the

administrative hearing level.     Thus, we decline to reverse the

Commissioner’s decision on the basis of any alleged deficiencies

in the VE’s report.      See Carey v. Apfel, 230 F.3d 131, 146-47

(5th Cir. 2000).     We will not consider Matthews’ argument, raised

for the first time in his reply brief, that Carey is inapposite

to this case.      See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

       AFFIRMED.